United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Z., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Phoenix, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1134
Issued: June 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2016 appellant filed a timely appeal from an April 18, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability beginning December 3, 2015 causally related to her February 17, 2015 employment
injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the April 18, 2016 decision was
issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 18, 2015 appellant, then a 48-year-old postal support employee (PSE) clerk,
filed a traumatic injury claim (Form CA-1) for “lower back pain” that allegedly arose on
February 17, 2015 due to offloading trays of mail into cages. On March 6, 2015 OWCP
accepted appellant’s claim for thoracic back sprain. She experienced periods of intermittent
wage-loss, and worked part-time, limited-duty beginning April 30, 2015.
Effective
August 29, 2015, appellant resumed her full-time, regular duties.3
On January 20, 2016 appellant filed a recurrence of disability claim (Form CA-2a)
alleging that on December 3, 2015 she experienced a recurrence of disability due to her
February 17, 2015 employment injury. She stated that since she had returned to work her pain
had become intense and was bothering her most of the time. Appellant awoke with pain in her
lower back after a workday and related it to her prior work injury because the pain was located in
the same area. She reported that she had sustained no intervening injuries between her original
injury on February 17, 2015 and the alleged recurrence on December 3, 2015. The employing
establishment challenged appellant’s claim for recurrence of disability as she had not reported
any pain or other issues to her supervisor and had failed to submit sufficient medical evidence
establishing causal relationship.
In a December 8, 2015 report, Dr. Adarmes asserted that appellant experienced a back
pain flare-up “[l]ast Friday while at work [when] [appellant] was bending and twisting while
sweeping.” He reported that she had great difficulty rising out of a chair and climbing up onto
the examination table. Dr. Adarmes diagnosed thoracic and lumbar sprain and took appellant off
work for 10 days. In a December 8, 2015 work excuse note, he took her off work from
December 5 to 17, 2015 due to her work-related injury.
On January 12, 2016 Dr. Adarmes reported that appellant had visited the emergency
room since her last visit. Appellant took pain medication prior to physical therapy, passed out,
and woke up in the emergency room. Dr. Adarmes noted that she had experienced increased
pain when getting out of a chair or working. He diagnosed syncopal episode and recommended
avoidance of all morphine-derived opioids. In a January 12, 2016 work excuse note,
Dr. Adarmes took appellant off work for three weeks due to her work-related back injury.
In a January 22, 2016 duty status report (Form CA-17), Dr. Adarmes advised that
appellant was still able to resume work.
In a duty status report (Form CA-17) dated February 10, 2016, Dr. Adarmes released
appellant to full-time work on February 11, 2016 with the following restrictions: standing in 30minute intervals for a total of four hours per day, walking in 30-minute intervals for a total of
two hours per day, pulling and pushing no more than 5 pounds continuously and 20 pounds
intermittently, and no bending, stooping, or twisting.

3

In a report dated August 27, 2015, Dr. Demitri A. Adarmes, a Board-certified internist and physiatrist, released
appellant to return to work without restrictions. He diagnosed both thoracic and lumbar sprains, and advised that the
latter condition should be added to appellant’s claim.

2

In a March 8, 2016 letter, OWCP advised appellant of the deficiencies of her recurrence
claim. It requested additional evidence in support of the claim and afforded appellant 30 days to
respond to its inquiries.
In response, appellant submitted two reports from Dr. Adarmes dated December 17, 2015
indicating that he had administered a lumbar steroid injection that day and had taken her off
work through January 12, 2015 for her work-related injury. She further submitted a January 22,
2016 operative report from Dr. Adarmes who administered fluoroscopically-guided left L3-4,
L4-5, and L5-S1 diagnostic facet joint nerve blocks.
In a February 10, 2016 progress report, Dr. Adarmes asserted that appellant went to
physical therapy following her procedure and was dismissed because she was doing well. He
advised that she was capable of performing full-time limited duty.
On March 2, 2016 appellant accepted a job offer from the employing establishment as a
full-time modified PSE clerk with the following restrictions: sitting for an average of four hours
per day, walking/standing (while changing positions as necessary for comfort) for an average of
four hours per day, and lifting/carrying up to five pounds no more than two hours per day.
OWCP referred appellant, along with a statement of accepted facts and the medical
evidence of record, to Dr. Michael A. Steingart, a Board-certified orthopedic surgeon, for a
second opinion examination to determine the nature and extent of her accepted conditions. In his
March 14, 2016 report, Dr. Steingart diagnosed thoracic sprain and degenerative thoracic disc.
He also diagnosed lumbar sprain/strain and an annular disc tear at L3-4, which he indicated were
related to appellant’s employment injury. Dr. Steingart explained that twisting, turning, and
lifting could aggravate a preexisting issue related to the lumbar and thoracic spine. He opined
that appellant’s preexisting condition of a degenerative thoracic and lumbar spine was
temporarily aggravated by the work injury, which had resolved. Dr. Steingart concluded that she
had reached maximum medical improvement and no additional treatment was needed. He
opined that appellant was not capable of returning to her date-of-injury position “because of the
aggravation of [appellant’s] lumbar and thoracic spine, which [had] occurred on two occasions
even after she was better.” Dr. Steingart advised that she was capable of performing a sedentary
to a light-duty type of job with the following restrictions: one hour of twisting, bending, and
stooping, lifting up to 10 pounds for one to two hours per day, squatting one hour per day, and
kneeling one hour per day.
In a March 15, 2016 report, Dr. Adarmes opined that appellant was capable of full duty
for four hours per day followed by light duty for four hours per day with restrictions on lifting,
carrying, pushing, pulling, and torqueing.
On March 29, 2016 Dr. Adarmes released appellant to full-time full-duty work without
restrictions.
In an April 4, 2016 report of termination of disability and/or payment (Form CA-3), the
employing establishment indicated that appellant resumed her full duties without restrictions
effective March 29, 2016.

3

By decision dated April 18, 2016, OWCP denied appellant’s recurrence claim as the
medical evidence of record was insufficient to establish that she sustained a recurrence of
disability on December 3, 2015 causally related to her February 17, 2015 employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5 Generally, a withdrawal of a light-duty assignment would constitute a recurrence of
disability where the evidence established continuing injury-related disability for regular duty.6 A
recurrence of disability does not apply when a light-duty assignment is withdrawn for reasons of
misconduct, nonperformance of job duties or other downsizing or where a loss of wage-earning
capacity determination is in place.7
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.8
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of proof to establish that the recurrence is causally related
to the original injury.9 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes that the condition is causally related to the employment
injury.10 The physician’s opinion must be based on a complete and accurate factual and medical
history and supported by sound medical reasoning.11

4

20 C.F.R. § 10.5(x).

5

Id.

6

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

7

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, id. at Chapter 2.1500.2b.

8

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

9

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.1500.5 and 2.1500.6.

10

See S.S., 59 ECAB 315, 318-19 (2008).

11

Id. at 319.

4

ANALYSIS
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
The claimant has the burden of proof to establish her claim for compensation.
arbiter.
However, OWCP shares responsibility in the development of the evidence to see that justice is
done.13 In this instance, it referred appellant with a statement of accepted facts and the medical
evidence of record to Dr. Steingart for a second opinion examination to determine the nature and
extent of her accepted conditions.
12

Based on a review of Dr. Steingart’s March 14, 2016 report, the Board finds that he failed
to fully explain the nature and extent of appellant’s accepted conditions and related disability.
He asserted that twisting, turning, and lifting could aggravate a preexisting issue related to the
lumbar and thoracic spine and opined that appellant’s preexisting condition of a degenerative
thoracic and lumbar spine was temporarily aggravated by the work injury. Dr. Steingart
concluded that appellant’s temporary aggravation had resolved, but advised that she was not
capable of returning to her date-of-injury position and provided work restrictions. A physician’s
opinion on causal relationship must be based on a complete factual and medical background and
must be supported by medical rationale.14 Under the circumstances, additional clarification is
necessary.15 Once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.16
On remand OWCP shall obtain clarification from Dr. Steingart regarding whether
appellant’s claimed recurrence of disability on or after December 3, 2015 is causally related to
her February 17, 2015 employment injury. After OWCP has further developed the record, it
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

See S.L., Docket No. 16-0202 (issued August 23, 2016).

13

William J. Cantrell, 34 ECAB 1223 (1983).

14

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.3f(2) (July 2011).
16

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: June 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

